         Case 1:21-cv-01695-RAH Document 40 Filed 09/13/21 Page 1 of 1




           In the United States Court of Federal Claims
                                       No. 21-1695C
                                 Filed: September 13, 2021


 BLUE ORIGIN FEDERATION, LLC,

                   Plaintiff,

 v.

 UNITED STATES,

                  Defendant.


                                          ORDER

        The Court will hold oral argument on the plaintiff’s motion to complete the
administrative record (ECF 37) on September 21, 2021, at 9:30 a.m. EDT. The proceeding will
be sealed.

      It is so ORDERED.

                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge
